Title: From Thomas Jefferson to Elijah Griffiths, 5 January 1821
From: Jefferson, Thomas
To: Griffiths, Elijah


Dear Sir
Monticello
Jan. 5. 21.
Your favor of Dec. 11. has been recieved, and certainly no one would more gladly be useful to you than myself. but from the time of my retiring from office, so multitudinous were the applications to me to sollicit appointments from government that I should have had to submit to a total prostration of all self respect, or to  decline interfering generally. I have done so rigorusly, but in a very few & very special cases. I shall willingly make application in your case, if there shall be ground for it, but as I much doubt the passage of a bankrupt law after our own experience as well as that of England, I am unwilling to make an useless breach of my rule. the interval between it’s passage thro’ the 1st and 2d house will be quite sufficient to warn me of the possibility of it’s passing the 2d as the papers come to me in 3. days. for this I will be on the watch, and take care that my letter shall be recieved before the final passage. in the mean time accept the assurance of my great esteem and respect.Th: Jefferson